Citation Nr: 0007774	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-03 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to restoration of a 50 percent evaluation for 
schizophrenic reaction, paranoid type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





INTRODUCTION

The veteran had active military service from February 1968 to 
September 1969.  The veteran was awarded the Combat 
Infantryman Badge and the Vietnam Service Medal.  

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In March 1995, the RO proposed to reduce the 
veteran's rating for schizophrenic reaction from 50 percent 
to 30 percent.  The 50 percent rating had been in effect from 
May 26, 1992.  The veteran was notified and the reduction was 
enacted by a rating decision dated in June 1995.  The 30 
percent rating became effective October 1, 1995.  The veteran 
noted his disagreement with that reduction by a letter dated 
in August 1995.  As the 50 percent disability rating was not 
in effect for five years or more, the provisions of 38 C.F.R. 
§ 3.344 (1999) do not apply.  Faust v. West, No. 98-100 (U.S. 
Vet. App. February 15, 2000).  

A hearing was held in July 1996 in San Diego, California, 
before the undersigned, who is the member of the Board 
rendering this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991).

This case was before the Board in December 1996, at which 
time it was remanded for additional development.  The RO 
completed the requested development to the extent possible, 
and the case is again before the Board for final appellate 
review.  (The Board is obligated by law to ensure that the RO 
complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).   

At his July 1996 hearing, the veteran seemed to indicate that 
he was unable to work.  The matter of unemployability 
benefits was referred to the RO for appropriate action in the 
Board's December 1996 remand.  Subsequently, the RO denied a 
total rating based on individual unemployability due to 
service-connected disabilities in a July 1999 rating 
decision.  A January 2000 rating decision denied service 
connection for posttraumatic stress disorder.  The veteran 
did not file a notice of disagreement with these decisions.  
Therefore, such matters are not before the Board at this 
time.  38 C.F.R. § 20.200 (1999).  


FINDING OF FACT

The schizophrenic reaction is manifested by no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupation tasks, due to such 
symptoms as depression, anxiety, memory loss, suspiciousness, 
and panic attacks, resulting in no more than definite social 
and industrial impairment.


CONCLUSION OF LAW

The schedular criteria for restoration of a 50 percent rating 
for schizophrenic reaction have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9203 
(1999); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran claims that he has suffered an increase in 
disability, or that the symptoms of his disability are more 
severe than is contemplated by the currently assigned rating, 
that claim is generally considered well grounded.  
Bruce v. West, 11 Vet. App. 405, 409 (1998); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided with several psychiatric 
examinations, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Effective November 7, 1996, during the pendency of this 
appeal, the VA's Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders.  61 Fed. Reg. 52695 (Oct. 
8, 1996) (codified at 38 C.F.R. § 4.130).  Because the 
veteran's appeal was filed before the regulatory change 
occurred, he is entitled to application of the version most 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308, 
311 (1991).  In the instant case, the RO provided the veteran 
notice of both the revised and the old regulations.  Thus, 
the Board finds that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384, 393-
394(1993).

Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychotic Disorders:

100%  Active psychotic manifestations of 
such extent, severity, depth, persistence 
or bizarreness as to produce total social 
and industrial inadaptability.

70%  With lesser symptomatology such as 
to produce severe impairment of social 
and industrial adaptability.

50%  Considerable impairment of social 
and industrial adaptability.

30%  Definite impairment in social and 
industrial adaptability.   

38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  

On and after November 7, 1996, the VA Schedule reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Codes 9203 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Service connection for schizophrenic reaction, paranoid type 
was granted in a rating decision dated in November 1970.  
Based on the available evidence the RO assigned a 10 percent 
evaluation under diagnostic code (DC) 9203.  A rating 
decision dated in October 1971 assigned a 30 percent 
evaluation for schizophrenic reaction, paranoid type based on 
the medical evidence of record at that time.  The 30 percent 
rating was effective in August 1970.  Thus, the veteran's 
current 30 percent rating is protected.  38 C.F.R. § 3.951(b) 
(1999). 

In August 1992, the veteran underwent a VA examination.  
Based on the findings at that examination, the RO, in a 
rating decision dated in January 1993, assigned a 50 percent 
evaluation for schizophrenic reaction, paranoid type.

In April 1994, the veteran underwent another VA examination.  
The veteran reported that his mood was "fair" and that he was 
"pretty stable."  Depression was denied.  The veteran 
appeared well dressed and groomed.  His speech was normal for 
rate, rhythm and prosody.  His affect was full and not 
constricted.  He reported that his sleep and appetite were 
normal.  His thought form was occasionally circumstantial; 
for the most part, he was logical and goal directed.  Thought 
content was significant for no suicidal ideation, no current 
paranoia, no current auditory hallucinations, and no current 
ideas of reference.  He was perfectly oriented to person, 
place and time.  His recall showed no defects and he 
performed calculations with no errors.  Insight and judgment 
were good.  Diagnostic studies were not considered indicated.  
The pertinent diagnosis was history of brief reactive 
psychosis.  The current global assessment of functioning 
(GAF) score was 65.  The examiner's opinion was that the 
symptoms of paranoia and auditory hallucinations that the 
veteran had experienced in the past were transient and most 
likely secondary to stress during service; since then, other 
symptoms of that nature had been secondary to substance 
abuse.  

The veteran provided testimony at a hearing at the RO in June 
1995.  The veteran stated that he was unhappy and that he had 
crying stages with depression.  He testified that he became 
irritated and angry for no reason.  Hearing transcript (T.) 
2, 3.  The veteran stated that he had lost his appetite and 
that he had memory problems.  T. 6.  Visual hallucinations 
were denied.  T. 12.  

Following the personal hearing and based on the reported 
findings at the 1994 VA examination, the RO reduced the 
veteran's 50 percent rating to a 30 percent evaluation, in a 
rating decision dated in June 1995.

The veteran presented testimony before a member of the Board 
in July 1996.  The veteran expressed his dissatisfaction with 
the 1994 VA examination.  T. 3, 21.  The veteran testified 
that he had problems with his memory and with sleeping.  T. 
4.  He stated that he was always pretty irritable and that he 
preferred not to be around people.  T. 8.  He indicated that 
he thought about suicide when he was depressed.  T. 11.  He 
testified that he has had both auditory and visual 
hallucinations.  T. 12.  He testified that he had these 
feelings all his life.  T. 13.  The veteran stated that he 
had not undergone treatment for several years.  T. 28.  

The veteran was afforded a VA psychiatric examination in May 
1997.  In discussing his problems, the veteran did not talk 
in terms of hallucinations, delusions, paranoia, etc.  The 
examiner noted that he reviewed the veteran's numerous 
psychiatric reports.  The examiner opined that it would 
appear that the veteran had gone into remission from the 
psychotic processes and settled into a "burned out" 
individual who continued to have a significant cocaine and 
heroin problem.  The veteran's subjective complaints did not 
include symptoms of anxiety, depression, hallucinations, 
feelings of unreality, special powers, persecution or any 
other psychotic symptoms.  

Objectively, the veteran was casually dressed and neatly 
groomed.  He was alert, friendly, and cooperative.  He spoke 
in a coherent manner with no loosening of association, ideas 
of reference or delusional thinking.  He was not clinically 
anxious or depressed.  He interacted with the interviewer, 
which was atypical for schizophrenics.  He was not paranoid.  
He was unable to recall when he was last hospitalized for 
psychiatric reasons, but it was apparently more than 20 years 
before.  His affect was full.  His mood was euthymic.  
Hallucinations were denied.  He presented ideas in a logical 
manner.  There was no loosening of association or 
inappropriateness.  There was no evidence of a schizophrenic, 
bipolar or organic brain problem.  The veteran's memory was 
intact for both recent and distant events.  His judgment and 
insight were basically intact.  

The examiner agreed with the prior findings in 1994, in which 
the veteran was not manifesting any symptoms whatsoever of a 
psychotic process.  Any reactive psychosis from the past was 
in full remission.  The mental status examination was 
completely within normal limits.  The pertinent diagnosis was 
history of brief reactive psychosis or a schizophrenia or 
paranoid schizophrenia, currently in remission for over 20 
years.  The GAF score was 50.  With the brief schizophrenic 
episode in remission, the remainder of the veteran's problems 
appeared to be sociological and situational, related to 
ongoing cocaine and heroin usage.  The GAF score of 50 meant 
that the veteran was impaired as a result of many years of 
dysfunction, poor motivation, drug abuse and lack of 
opportunity.    

The veteran was an inpatient at a VA facility in July 1998 
for heroin and cocaine dependence.  Mental status examination 
revealed that the veteran was fully oriented.  His contact 
was cooperative and there was no abnormal behavior or 
movements.  Mood was good and affect was appropriate.  Speech 
had normal rate and rhythm.  Thought processes were coherent 
and logical.  Delusions, hallucinations, and suicidal or 
homicidal ideation were denied.  Insight and judgment were 
fair.  There was no pertinent diagnosis.  Other treatment 
records from 1998 and 1999 show no findings of a psychotic 
illness.  

The veteran was afforded a VA psychiatric examination in 
August 1999.  The examiner noted that the veteran's hygiene 
was poor, and he had a foul body odor.  The veteran was 
alert, euthymic, pleasant, relaxed and cordial.  There was no 
evidence of anxiety, depression or psychosis.  He related in 
a normal fashion.  His thoughts were well organized, without 
evidence of psychotic content or process.  It appeared that 
whatever psychotic symptoms the veteran had years ago had 
been remitted for some time.  No further mental testing was 
recommended.  The pertinent diagnosis was psychosis, probably 
substance induced, in remission for 20 years.  The GAF score 
was 60.  The examiner noted that if a GAF were assigned based 
on a mental impairment from psychosis, there would be no 
adverse impact on functioning.   

Analysis

The veteran's schizophrenic reaction is currently rated as 30 
percent disabling.  He and his representative contend that 
his disability is greater in severity to such a degree that 
it is not adequately compensated by his presently assigned 30 
percent rating.  As noted above, the Board will consider the 
veteran's claim under both the current and the former 
schedular criteria in accordance with the Court's ruling in 
Karnas, 1 Vet. App. at 311.

With respect to the current criteria, the Board finds that 
the medical evidence, reported in detail above, demonstrates 
that the veteran's service-connected psychiatric disability 
is not currently manifested by any active psychotic symptoms.  
Various examiners who evaluated the veteran's mental status 
concluded that his schizophrenic reaction has been in 
remission for many years.  The August 1999 examiner indicated 
that there was no impairment associated with the service-
connected disability.  The May 1997 examiner opined that the 
psychosis was in complete remission.  Similarly, the 1994 VA 
examiner noted the schizophrenic reaction by history only.  

In order to warrant the next higher evaluation of 50 percent 
under the new criteria, the veteran's disability would have 
to be manifested by symptoms such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands, impairment of short term or long term 
memory; impaired judgment or abstract thinking; disturbances 
in motivation and mood; and difficulty in establishing or 
maintaining effective social relationships.  38 C.F.R. 
§ 4.130, Diagnostic Code 9203 (1999).  The Board recognizes 
that the veteran testified as to having some problems with 
panic attacks, memory loss, mood disturbance and motivation 
problems.  Although the veteran is competent to testify as to 
his personal feelings, where the determinative issue involves 
a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.  That is, in this 
case, the veteran does not have the expertise to render a 
competent opinion that associates any of his feelings with a 
schizophrenic reaction versus some other nonservice-related 
disorder, such as substance abuse.  38 C.F.R. § 4.14 (1999) 
(the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation...is to be avoided).  Further, January 
1993 and April 1993 rating decisions found that the veteran's 
substance abuse is related to his own willful misconduct.  
The veteran was notified of these actions in a May 1993 
letter and he did not appeal that finding.  (Compensation 
shall not be paid for a disability or increase in a service-
connected disability which is the result of the veteran's 
abuse of alcohol and/or drugs.  See Barela v. West, 11 Vet. 
App. 280 (1998); VAOPGCPREC 11-96 (November 1996); VAOPGCPREC 
2-97 (Jan. 16, 1997); VAOPGCPREC 2-98 (Feb 10, 1998).  
Service connection, per se is not precluded for the purposes 
of obtaining benefits other than compensation.  VAOPGCPREC 2-
98 (Feb 10, 1998); Barela v. West, 11 Vet. App. 280 (1998)).  
No medical evidence has been submitted to link the veteran's 
substance abuse to service in any way.  (Where a veteran 
claims a new disease or disability that is the result of his 
service-connected disability, competent evidence must be 
submitted to make the claim well grounded.  See Jones (Wayne) 
v. Brown, 7 Vet. App. 134 (1994)).  Although the Board's 
December 1996 remand requested the examiner to provide an 
opinion as to etiology regarding any disorders found other 
than schizophrenic reaction, the Board does not find that the 
absence of such opinions in the subsequent examinations is 
prejudicial error so as to require further remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  That is, the matter 
regarding whether substance abuse was willful misconduct or 
not was previously decided in a final RO decision, and no 
competent evidence demonstrating a well-grounded claim has 
been submitted.  See Morton v. West, 12 Vet. App. 477, 481 
(1999) (the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until a well-
grounded claim has first been established). 

While the veteran may sincerely feel that he continues to 
have mental problems because of the service-connected 
disability, his testimony and contentions are outweighed by 
the competent and probative medical evidence that uniformly 
concludes that the veteran's schizophrenic reaction is in 
remission, without evidence of symptoms or impairment from 
psychosis.  

The Board further notes that the May 1997 VA examiner 
specifically found the veteran's GAF score of 50.  However, 
the examiner went on to explain that the GAF score of 50 
meant that the veteran was impaired as a result of many years 
of dysfunction, poor motivation, drug abuse and lack of 
opportunity.  Such score was not linked to the service-
connected disability.  Following the subsequent VA 
examination, the examiner excluded any impairment linked to 
the schizophrenic reaction.  In summary, the Board concludes 
that the evidence does not indicate symptomatology resulting 
in reduced reliability and productivity such as to warrant a 
50 percent disability rating.  The Board therefore finds that 
the preponderance of the evidence is against a rating in 
excess of 30 percent for schizophrenic reaction under the new 
criteria.  

The Board has also considered the veteran's schizophrenic 
reaction under the former schedular criteria.  Based on the 
evidence of record, the Board finds that a 
50 percent rating or higher is not warranted under the old 
criteria as the veteran has not demonstrated considerable 
impairment in his ability to establish or maintain effective 
relationships.  As noted above, although the examining 
psychiatrists each noted the veteran's complaints and 
symptoms, they otherwise agreed that the service-connected 
disability was by history only, without current evidence of 
psychotic illness such as to produce social and industrial 
impairment.  

In O.G.C. Prec. 9-93 (November 9, 1993), the VA General 
Counsel found that the word "definite," as used in 
38 C.F.R. § 4.132 to describe a 30-percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large.  The Board is bound by 
this definition of the term "definite."  See 38 U.S.C.A. 
§ 7104(c).

Significantly, the competent medical opinions do not 
demonstrate that the veteran has more than definite 
impairment from the service-connected disability.  There is 
no medical opinion nor are there any medical findings within 
the examination reports or treatment records that reflect a 
"considerable'" social and industrial impairment from 
schizophrenic reaction.  Therefore, in summary, the Board 
finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 30 percent under both 
the new and old criteria.  38 C.F.R. § 4.130, Diagnostic Code 
9203 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996).  
Thus, the claim is denied.

In March 2000 written arguments, the veteran's representative 
referred to the matter of an extraschedular rating for the 
service-connected disability.  In the unusual case where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
impairment in the average earning capacity due exclusively to 
the service-connected disability or disabilities.  38 C.F.R. 
§ 3.321(b)(1) (1999).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The RO had not 
referred the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation, as 
provided for in 38 C.F.R. § 3.321(b)(1) (1999).  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In 
this case, the Board finds that the veteran's schizophrenic 
reaction is neither unusual nor exceptional as to render 
impractical the application of the regular schedular 
standards.  The record does not reflect frequent periods of 
hospitalization because of his service-connected disability, 
or interference with employment to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment. 

Hence, no basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits, or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation for 
schizophrenic reaction.        





ORDER

Entitlement to restoration of a rating of 50 percent for 
schizophrenic reaction is denied.


		
	M. SABULSKY 
	Member, Board of Veterans' Appeals
  The Court has stated the word "definite", as used in the old schedular criteria for a 30 percent evaluation, is a 
qualitative term rather than a quantitative term.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  However, the 
degree of impairment, which would lead to an award at the 30 percent level, can be quantified.  Cox v. Brown, 
6 Vet. App. 459, 461 (1994).  In a precedent opinion, dated November 9, 1993, the VA General Counsel 
concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  
"Definite" represents a degree of social and industrial inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, including the Board, is bound by this interpretation of 
the term "definite."  38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 3.101 (1999).  


